In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                   No. 16-266V
                                                              Filed: August 22, 2018
                                                                  UNPUBLISHED

                                                                         
    ARMANDO TINOCO,                                                      
                                                                             Special Processing Unit (SPU);
                                           Petitioner,                       Ruling on Entitlement; Uncontested;
    v.                                                                       Causation-In-Fact; Influenza (Flu)
                                                                             Vaccine; Guillain-Barre Syndrome
    SECRETARY OF HEALTH AND                                                  (GBS)
    HUMAN SERVICES,

                                         Respondent.

                                                                         
Mari Colleen Bush, Mari C. Bush, LLC, Boulder, CO, for petitioner.
Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.
 
                                                               RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
       On February 25, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he received an influenza (“flu”) vaccination on or
about February 28, 2013, and as a result of the vaccination, developed Guillain-Barre
Syndrome (“GBS”). Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.
       On August 20, 2018, respondent filed his Rule 4(c) report in which he states that
he does not contest that petitioner is entitled to compensation in this case.
Respondent’s Rule 4(c) Report at 3. Specifically, respondent agrees that, based on the
Court’s April 6, 2017 Fact Ruling (ECF No. 34), petitioner suffered GBS following the

                                                            
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
administration of a seasonal flu vaccination, and that the onset occurred within the time
period specified in the Vaccine Injury Table. Id. at 3. Respondent noted that the
revised Table that includes GBS only governs petitions filed on or after March 21, 2017.
“However, respondent recognizes that petitioner may re-file his petition and be afforded
a presumption of causation under the revised table.” Accordingly, petitioner stated that
he does not contest entitlement to compensation in this case. Id.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master